Citation Nr: 0820237	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-35 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia (CML).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from December 1990 to June 
1991, with periods of active duty for training (ACDUTRA) from 
June 1989 to August 1989 and from May 1992 to July 1992.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas.


FINDING OF FACT

The probative, competent medical evidence of record does not 
demonstrate a nexus between the veteran's CML, diagnosed many 
years after active service, and any incident of the veteran's 
active military service, to include exposure to various 
petroleum byproducts such as benzene.


CONCLUSION OF LAW

Chronic myelogenous leukemia was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

In a September 2004 letter, which predates the March 2005 
rating decision on appeal, the RO notified the appellant of 
the evidence that he was responsible for submitting and 
identified the evidence that VA would obtain.  The veteran 
was also asked to submit pertinent evidence and/or 
information in his possession to the AOJ.  


As to the first element, the evidence necessary to 
substantiate the claim, the January 2004 letter did not 
specifically advise the appellant of such.  This VCAA notice 
error is presumed prejudicial to the appellant, and VA has 
the burden of rebutting this presumption.  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007).  The Board finds 
that appellant had actual knowledge of the evidence necessary 
to substantiate his service connection claim.  Indeed, the 
letter from VA to the appellant, noted above, advise the 
appellant that VA needed additional evidence and information 
regarding his service connection claim.  The statements and 
arguments made by the claimant and the claimant's 
representative also demonstrated actual knowledge of what 
evidence was needed to substantiate a claim for service 
connection.  See e.g., Substantive Appeal, received October 
2005; June 2008 Informal Hearing Presentation (IHP).  In 
addition, the September 2005 Statement of the Case included 
38 C.F.R. §§ 3.303 and 3.304, regarding the regulatory 
requirements for service connection.  As such, the Board 
finds that the essential fairness of the adjudication was not 
frustrated.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).  Thus, the Board concludes that, even assuming a 
notice error, that error was harmless.  See Medrano v. 
Nicholson, 21 Vet. App. 165, 170 (2007).

Moreover, notice was not provided in the above notice letter, 
or in any other correspondence, that a disability rating and 
effective date would be assigned in the event of award of the 
benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This omission is not prejudicial to the 
appellant.  Indeed, because the appellant's claim of service 
connection is denied in the instant decision, VA's failure to 
provide notice as to the assignment of a disability rating 
and/or effective date has no adverse impact on the appellant.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  The Board 
notes that the veteran was afforded a VA examination and a VA 
medical opinion was obtained.  Therefore, the Board finds 
that there is sufficient competent medical evidence of record 
to make a decision on this claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

The appellant asserts that service connection is warranted 
for CML because of his exposure to various petroleum 
byproducts while serving in Southwest Asia (SWA) during 
Operation Desert Shield/Desert Storm.  A DD Form 214 of 
record indicates that the veteran served in SWA in support of 
the aforementioned operations from January 13, 1991 to May 
16, 1991.  The Board notes that the veteran has not contended 
that he had CML prior to service.  See Notice of 
Disagreement, received in April 2005

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110 and 
1131; 38 C.F.R. § 3.303.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The report of a VA examination conducted in September 2005 
notes a diagnosis of CML.  Therefore, the Board finds that 
the first element of a service connection claim has been met.  

As to an in-service incurrence, the veteran's service 
treatment records do not indicate any diagnosis, complaint, 
or treatment for any blood conditions, cancers or leukemia.  
See Report of medical separation examination and report of 
medical history, each dated in May 1991.  The Board notes 
that a SWA demobilization/redeployment medical evaluation, 
dated in May 1991, indicates that the veteran was in an oil-
smoke area.  The record also reflects that the veteran did 
not desire a separation medical examination.  See Medical 
examination for separation, statement or option, signed and 
dated by the veteran in June 1992.

The medical evidence of record shows that he was first 
diagnosed with CML in 2004, many years after his separation 
from active service.  See VA oncology consultation, dated in 
June 2004; see also Letter from M.H., M.D., dated in April 
2005.

Regarding a medical nexus, the record contains the report of 
a VA examination conducted in September 2005.  The VA 
examination report reflects that the examiner reviewed both 
the claims file and the electronic medical records.  After 
conducting a medical history, performing a physical 
examination, and reviewing pertinent literature, the VA 
examiner opined that the veteran's CML is "less likely as 
not caused by or a result of benzene exposure."  The VA 
examiner based this opinion, in part, on a review of current 
literature, which has suggestion of association, but the 
examination report indicates that it does not prove or lend 
extensive evidence toward the connection of benzene to CML.  
It was also noted that the VA examiner consulted with a VA 
hematologist/oncologist.  The examination report reflects 
that the VA hematologist/oncologist indicated that 
limitations in the literature make the association of benzene 
as a cause of CML very difficult to establish, in this 
veteran's case.  The Board also notes that sections of the 
pertinent literature were included in the examination report.

The record also contains letter from M.H., M.D., dated in 
April 2005, indicating that the veteran reported to this 
physician that he was exposed to numerous oil well fires 
while serving in the Persian Gulf War.  Dr. M.H. stated that 
during the exposure to fires, the veteran would have also 
been exposed to benzene, a byproduct of oil.  The physician 
then noted that benzene exposure has been linked to the 
development of leukemia even years after initial exposure.  
It was also noted that the veteran had responded nicely to 
his medical management, but there may be a time when his 
leukemia became more difficult to manage.  The Board notes 
that the letter from Dr. M.H. did not indicate that a review 
of the veteran's claims folder or a physical examination was 
performed.  

In weighing the probative value of the medical opinions noted 
above, the Board finds the September 2005 VA examiner's 
opinion to be more probative than the private opinion dated 
in April 2005.  The Board notes that the probative value of 
medical opinions is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  


With regard to medical evidence of nexus between the 
veteran's CML and exposure to petroleum byproducts, to 
include benzene, the Board attaches the greatest probative 
value to the findings and opinions of the September 2005 VA 
examiner because the VA examiner reviewed the claims file, to 
include the letter from Dr. M.H., and performed a physical 
examination of the veteran.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (stating that factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion).  As such, the Board finds the September 2005 
VA examination report to be the most comprehensive competent 
medical evidence of record.  Further, the September 2005 VA 
examiner provided a detailed supporting rationale, to include 
reviewing and commenting on pertinent literature on the 
topic.  In contrast, there is no indication in the letter 
from Dr. M.H., dated in April 2005, that the veteran's claims 
file was reviewed in conjunction with the formulation of the 
assessment and opinion expressed at that time.  The Board 
also notes that Dr. M.H.'s supporting rationale is 
speculative and not well supported.  Indeed, medical evidence 
that is speculative, general or inconclusive cannot be used 
to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(noting that if the physician's opinion uses terms such as 
"could," without supporting clinical data or other 
rationale, the doctor's opinion is too speculative to provide 
the degree of certainty required for a medical opinion).  
Based on the foregoing considerations, the Board finds that 
Dr. M.H.'s opinion lacks probative value.  Therefore, the 
Board finds that service connection for a CML on a direct 
incurrence basis is not warranted.

The Board acknowledges the argument set forth by the 
veteran's representative in the June 2008 IHP that the 
September 2005 VA examination should have been performed by a 
specialist instead of an Advanced Registered Nurse 
Practitioner (ARNP).  In this regard, the Board notes that 
the Court, in Cox v. Nicholson, 20 Vet. App. 563, 569 (2007), 
held that VA may satisfy its duty to assist by providing a 
medical examination conducted by someone who is able to 
provide "competent medical evidence" under § 3.159(a)(1).  
The September 2005 VA examination report also indicated that 
the VA examiner consulted with a VA hematologist/oncologist 
and the report was also acknowledged by a physician.  As 
such, the Board finds the September 2005 VA examination 
report to be complete and that a remand for additional 
examination by a specialist is not necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran). 

The Board has also considered whether presumptive service 
connection for a chronic disease, leukemia, is warranted in 
the instant case for the veteran's CML.  
In order to establish service connection on a presumptive 
basis, the veteran's leukemia must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the veteran was 
asked to send treatment records pertinent to his claimed 
disability to VA.  In response, the veteran provided 
evidence, to include the April 2005 letter from Dr. M.H.  A 
review of the competent clinical evidence of record reflects 
that the first clinical documentation of CML was in 2004, 
which was many years after service.  As such, the Board finds 
that presumptive service connection is not warranted under 
the provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 2002) or 
38 C.F.R. §§ 3.307 and 3.309 (2007).

The Board acknowledges the veteran's contentions that his CML 
was caused by exposure to petroleum byproducts, such as fumes 
and benzene.  The Board notes that the veteran can attest to 
factual matters of which he has first-hand knowledge, e.g., 
seeing oil fires and inhaling smoke.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Submitted for this 
purpose, the Board finds the veteran's statements to be 
credible and such were also considered by the VA physician 
who provided the medical opinion which was against relating 
his disability to service.  While the veteran's DD Form 214 
reflects that he was a medical specialist during active 
service, he has not been shown to possess the requisite 
skills, training, or knowledge necessary to be capable of 
providing a medical nexus between his CML and service.  The 
September 2005 VA examination report reflects that the 
veteran was employed full-time as a Lutheran Minister.  Thus, 
any statements by the veteran as to the etiology of his CML 
do not constitute competent medical evidence and lack 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In conclusion, the probative, competent medical evidence does 
not relate the veteran's current CML to his active service or 
to an incident therein, nor did CML manifest to a degree of 
10 percent or more within one year from the date of 
termination of his service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for chronic myelogenous 
leukemia is denied.





____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


